Citation Nr: 0839153	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-12 309	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1963 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In January 2005, the file was transferred 
to the RO in Montgomery, Alabama, because the veteran had 
moved.

By way of a May 2008 Board action, this case was remanded for 
further development.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, October 2002, and February 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)  Specifically regarding VA's 
duty to notify, the notifications to the veteran apprised him 
of what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO also 
provided a statement of the case (SOC), and a supplemental 
statement of the case, (SSOC), reporting the results of its 
reviews of the issues and the text of the relevant portions 
of the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, Social 
Security Administration records, and provided an examination 
in furtherance of the veteran's claims.  No duty to assist 
was unmet.

II. Background

The veteran contends that his reduced hearing acuity and 
tinnitus are the result of acoustic trauma from working in 
the motor pool as a mechanic and listening to engines 
revving, and also the result of serving in Vietnam as a 
helicopter door gunner.  In a January 2002 statement, the 
veteran noted that he worked many different jobs after his 
discharge, including working in a factory, driving a truck, 
and working as a carpenter and welder.  He reported that in 
December 1973, before commencing work for the New Haven 
Foundry, he was required to take a hearing test.  He noted 
that he told the examiner about the ringing in his ears, and 
the examiner stated that it would probably go away.  

Initially, the Board notes that the veteran's DD Form 214 
shows that he served as a light weapons infantry man while 
stationed in Vietnam.  A review of the service medical 
records do not reveal complaints related to hearing loss or 
tinnitus, and the veteran's entrance and discharge 
examinations, dated in January 1963, and January 1966, both 
revealed normal clinical evaluations for the veteran's ears.  
In addition, on his January 1966 report of medical history, 
the veteran stated that he had never had, and did not then 
have, any problems with his ears.

The October 1964 entrance physical examination report shows 
that a whispered voice examination revealed normal hearing 
acuity of 15/15.

The January 1966 discharge audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

A March 2002 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
50
35
LEFT
40
40
35
80
90

Pure tone threshold averages were 34 for the right ear, and 
61 for the left ear. Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
percent in the left ear.  The examiner assessed the veteran 
with mild to severe sensorineural hearing loss in the right 
ear, and mild to profound mixed hearing loss in the left ear.

At a May 2002 otolaryngology consultation, the veteran 
reported that his hearing had gradually grown worse over the 
years, and he reported tinnitus.  The examiner assessed the 
veteran with asymmetric hearing loss.

In January 2003, the veteran was afforded a VA audiological 
examination.  This evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
50
45
LEFT
30
30
30
75
85

Puretone threshold averages were 38 for the right ear, and 55 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.  The examiner found mild to moderate 
sensorineural hearing loss bilaterally, which was worse in 
the left ear.  At this examination, the examiner noted 
constant, bilateral, longstanding tinnitus of unknown 
etiology.  The examiner stated that she had reviewed the 
claims file, which showed that the veteran had served in 
Vietnam for five months as a machine gunner.  The examiner 
opined that the veteran's current hearing loss and tinnitus 
were not likely the result of military noise exposure because 
his hearing acuity on entrance and discharge was within 
normal limits.  The audiologist explained that his service 
medical records showed a 15/15 (normal) on the whispered 
voice test at entrance, and normal hearing on his audiogram 
at discharge, and also noted that the veteran had an 
extensive post-service occupational history of noise 
exposure.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of current bilateral hearing 
loss and tinnitus as reported by the January 2003 VA 
audiologist and documented in outpatient treatment notes.  
However, the SMRs do not show any in-service complaints or 
treatment related to hearing loss or tinnitus, and the 
veteran's entrance and discharge examinations revealed normal 
hearing acuity.  Further, the veteran's discharge examination 
did not mention that the veteran experienced ringing in his 
ears.  Regarding continuity of symptomatology, there is an 
absence of any documented problems with hearing acuity until 
decades after the veteran left military service.  
Specifically, the first notation in the record documenting a 
loss of hearing acuity is not until the March 2002 
audiological evaluation.  The Board finds that the lengthy 
period after military service without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  

In terms of continuity of tinnitus symptomatology, in a 
January 2002 statement, the veteran noted that he experienced 
ringing in his ears since service and stated that he reported 
ringing in his ears during a private hearing evaluation in 
1973.  However, a 1973 hearing evaluation documenting 
tinnitus is not of record, and although the veteran is 
competent to report symptoms that occurred in the 1970s, 
here, as previously noted, the veteran did not complain of 
ringing in his ears during service or at discharge, and in 
fact, the record does not contain any complaints of tinnitus 
until the veteran filed his claim in February 2002.  A May 
2002 clinic note, decades after discharge, is the first entry 
in the medical records where the veteran presented 
complaining of tinnitus.  Again, given that there was no 
complaint at discharge from service, and because the medical 
evidence does not document symptoms of tinnitus until 2002, 
the Board does not find the veteran's more recent statement 
describing tinnitus since service to be credible.

Regarding a nexus between the veteran's current bilateral 
hearing loss or tinnitus and his time spent in the service, 
the January 2003 VA audiologist opined that it was not likely 
that the veteran's current hearing loss and tinnitus were the 
result of military noise exposure, explaining that the 
veteran's hearing loss was within normal limits at entrance 
and discharge and noting that the veteran did not complain of 
tinnitus or loss of hearing acuity while on active duty.  
Further, the examiner noted that the veteran had an extensive 
occupational history of noise exposure in professions which 
included welding, truck driving, carpentry and foundry.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until March 2002.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.

Based on the foregoing, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
The preponderance of the evidence is against his claims.

While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
veteran's own assertions as to the medical etiology of his 
hearing loss and tinnitus has no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


